Citation Nr: 0101030	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Determination of a proper initial rating for right ear 
hearing loss, currently assigned a noncompensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1997.  

This matter arises from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted the veteran's claims for 
service connection for hearing loss in the right ear and for 
tinnitus.  An initial noncompensable evaluation for the right 
ear hearing loss was assigned, effective from September 19, 
1997.  An initial 10 percent evaluation for tinnitus was also 
assigned, effective from September 19, 1997.  The veteran 
filed a timely appeal, contending that the severity of his 
right ear hearing loss warranted assignment of an initial 
compensable evaluation.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran is currently service-connected for right ear 
hearing loss only and for tinnitus.  

3.  The medical evidence consistently shows that the veteran 
has manifested Level I hearing acuity in his right ear since 
the time of his discharge from service.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for right ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his right ear 
hearing loss is greater than reflected by the initially 
assigned noncompensable evaluation.  In such cases, the VA 
has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, a lay affidavit from the veteran's wife, 
and personal statements made by the veteran in support of his 
claim.  The Board also notes that the veteran declined the 
opportunity to present testimony at a personal hearing.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating a hearing loss 
disorder.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide for an effective date, and do 
not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See generally 38 U.S.C.A. 
§ 5110(g) (West 1991).  Therefore, the Board must evaluate 
the veteran's claim for assignment of an initial compensable 
evaluation for his right ear hearing loss from June 10, 1999, 
under both the former and the current regulations in the 
Rating Schedule in order to ascertain which version is most 
favorable to that claim, if indeed one is more favorable than 
the other.  

Although the new regulations were not in effect when the 
initial rating decision of January 1999 was rendered, the 
Board notes that the amended regulations did not result in 
any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999); 38 C.F.R. §§ 4.85-4.87 (2000); (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry testing in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz per 
second.  See 38 C.F.R. § 4.85(a) and (d) (2000), as amended 
by 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven different 
auditory acuity levels designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100-6110 (effective prior to June 10, 1999), and 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (effective June 10, 
1999).  See generally Lendenmann, supra.  In situations where 
service connection has been granted for defective hearing in 
one ear only, and where the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
Table VII, Diagnostic Codes 6100, 6101 (prior to June 10, 
1999), and 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(effective June 10, 1999); see also VAOPGPREC 32-97 (O.G.C. 
Prec. 32-97).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999); 38 C.F.R. § 4.85, Table VI (2000).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, Diagnostic Code 6100, regardless 
of the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the 
puretone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, or 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold are 30 decibels or less at 1000 
Hertz (Hz) and 70 decibels or more at 2000 Hz.  However, 
these revisions, even when applied, do not affect the 
evaluation of the veteran's right ear hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for right ear hearing 
loss was granted by a January 1999 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from September 19, 1997. That rating decision also granted 
service connection for tinnitus, and assigned a 10 percent 
evaluation, also effective from September 19, 1997.  The 
Board observes that the 10 percent evaluation for tinnitus is 
the highest and only rating available for that disability.  
In any event, the veteran appealed the RO's January 1999 
rating decision, contending that his hearing aid caused him a 
great deal of discomfort, and that the severity of his right 
ear hearing loss was greater than reflected by the initial 
noncompensable disability rating.  

The veteran underwent a VA rating examination in August 1998.  
The results of that test found that his puretone thresholds, 
in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
40
LEFT
5
15
20
10
20

The average puretone decibel loss was 36 in the right ear, 
and 16 in the left ear.  (The average is computed from the 
results of 1000, 2000, 3000, and 4000 Hz; the results at 500 
Hz are only used to determine whether hearing loss 
disability, under VA standards, is present).  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 percent in the left ear.

Applying the pertinent rating criteria to the veteran's 
August 1998 rating examination yields a numerical category 
designation of I in the right ear (between 0 and 41 average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's right ear into Table VII 
produces a disability percentage of zero-percent, under 
Diagnostic Code 6100.  

The veteran underwent an additional VA audiometric 
examination in July 1999.  The results of that test found 
that his puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
35
LEFT
5
15
15
15
20

The average puretone decibel loss was 29 in the right ear, 
and 16 in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

Applying the pertinent rating criteria to the veteran's July 
1999 rating examination results yields a numerical category 
designation of I in the right ear (between 0 and 41 average 
pure tone decibel hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's right ear into Table VII 
produces a disability percentage evaluation of zero-percent, 
under Diagnostic Code 6100.  Based upon this evidence, an 
initial compensable evaluation is not warranted under the 
rating criteria in effect prior to and after June 10, 1999.  
See Table VII, 38 C.F.R. § 4.85, prior to June 10, 1999, and 
38 C.F.R. §§ 4.85-4.87, effective June 10, 1999.  

The veteran's argument that his service-connected right ear 
disability is more severely disabling than the initially 
assigned rating has been considered.  In addition, the 
statements offered by the veteran's wife to the effect that 
the veteran's right ear hearing loss causes great 
difficulties in their family life have been considered.  
However, under the applicable rating criteria for hearing 
loss, the veteran has not been found to warrant a compensable 
evaluation.  In fact, the veteran was afforded two VA 
examinations in connection with this claim and the Board 
notes that the findings were essentially consistent, with the 
later examination in July 1999 showing slightly better 
findings than the earlier August 1998 VA examination.  The 
Board acknowledges that the veteran's right ear hearing loss 
undoubtedly causes difficulty in his daily life.  However, 
because hearing loss disability ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, a higher schedular evaluation is not possible in 
this case.  See Lendenmann, supra.  

The Board must conclude, therefore, that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to a compensable evaluation for his right ear hearing loss.  
As noted, the severity of his right ear hearing loss has not 
been found to warrant assignment of a compensable evaluation 
under Diagnostic Code 6100.  Therefore, the Board finds that 
the veteran's appeal must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), in addition to the provisions of 
38 C.F.R. § 3.321(b)(1) (2000), have also been considered.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that the 
disability under consideration has caused marked interference 
with employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board recognizes that the 
veteran experiences some reported discomfort with his right 
ear hearing aid.  However, he has not undergone any inpatient 
treatment, and his right ear hearing loss has not been shown 
to result in marked interference with employment.  The Board 
finds no evidence of an exceptional or unusual disability 
picture in this case which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's right ear hearing loss on a schedular basis.  
However, his objectively manifested symptomatology has not 
been found to be of such severity as to warrant an evaluation 
in excess of that presently assigned on a schedular basis.  
Likewise, referral for consideration of an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for his right ear 
hearing loss, the benefit of the doubt doctrine is not 
applicable.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 ___ (2000) (to 
be codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Should the veteran's 
disability picture change, he may apply at any time for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an initial compensable rating for the 
veteran's service-connected right ear hearing loss.  


ORDER

The initially assigned noncompensable evaluation for right 
ear hearing loss is appropriate, and entitlement to a 
compensable evaluation for that disability is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

